Citation Nr: 0620200	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected 
peptic ulcer disease, postoperative gastrectomy for gastric 
carcinoma, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from November 1947 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In a May 2005 decision, the Board denied an 
increased rating in excess of 40 percent for the veteran's 
service-connected peptic ulcer disease, postoperative 
gastrectomy for gastric carcinoma.

The veteran appealed the Board's May 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2005, based on a December 2005 Joint Motion for 
Remand, the Court granted the motion and remanded the 
veteran's appeal to the Board for compliance with the 
instructions in the joint motion.

In the Statement of Accredited Representative in Appealed 
Case dated in November 2003, the service representative 
maintained that the veteran's VA treatment records as well as 
his August 2003 Substantive Appeal raised an inferred claim 
of entitlement to service connection for depression as 
secondary to his service-connected gastric disability.  The 
Board refers this matter to the RO for any indicated 
appropriate adjudicative action.

Pursuant to the Board's May 2005 grant of a motion to 
advance, this appeal has been advanced on the docket because 
of the veteran's age.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.





REMAND

In the Joint Motion for Remand, the parties agreed that the 
Board failed to provide an adequate discussion as to why the 
veteran's symptomatology failed to warrant a higher rating 
under Diagnostic Code 7308.  The parties noted the following:

The Board found that the appellant was 
not entitled to a 60 percent rating under 
DC 7308, as his anemia was not 
accompanied by malnutrition, and because 
there was no documented hypoglycemic 
symptoms.  (BVA Decision at 8).  While 
the appellant was described as adequately 
nourished during the August 2002 VA 
examination, the Board provided no 
discussion as to the appellant's height 
and weight at the time of that 
examination.  (BVA Decision at 5).  

Moreover, malnutrition is defined as any 
disorder of nutrition.  It may be due to 
unbalanced or insufficient diet or to 
defective assimilation or utilization of 
foods.  See Dorland's Illustrated Medical 
Dictionary, 27th ed. at 975 (1988).  In 
addition, the symptomatology associated 
with hypoglycemia, an abnormally 
diminished concentration of glucose in 
the blood, includes a cold sweat.  Id. at 
804.  Thus, on remand, the Board should 
address whether the appellant's anemia 
meets the definition of a disorder of 
nutrition, and whether his complaints of 
sweating may be considered as a 
hypoglycemic symptom.  

Whether the veteran's anemia meets the definition of a 
disorder of nutrition, and whether his complaints of sweating 
may be considered a hypoglycemic symptom are medical 
questions that must be answered by a medical professional and 
not the Board.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In addition, the Board observes that almost four 
years has elapsed since the veteran's last Compensation and 
Pension examination conducted in August 2002.  A more 
contemporary examination is indicated as the August 2002 VA 
examination is considered too remote to constitute a 
"contemporaneous examination" of the service-connected 
disability under VA laws and regulations.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  

During the course of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA [Veterans 
Claims Assistance Act of 2000] notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the instant appeal, service connection is already in effect 
for the gastric disability, but the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for an increased rating 
claim.  Please take this opportunity to inform the veteran 
that an effective date for the award of increased benefits 
will be assigned if an increased rating is awarded and 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  Also, advise the veteran to provide any evidence in 
his possession that pertains to his claim in accordance with 
38 C.F.R. § 3.159(b)(1) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish both a 
disability rating and an effective date 
for the claim on appeal as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This 
notice should also include a request that 
the veteran provide any evidence in his 
possession that pertains to his claim in 
accordance with 38 C.F.R. § 3.159(b)(1) 
(2005), and the veteran should be 
requested to identify all VA and non-VA 
medical facilities that had treated him 
for his service-connected gastric 
disability since July 2002.  Obtain any 
treatment records identified by the 
veteran after securing any necessary 
authorization for release.

2.  Please obtain all medical treatment 
records from the Central Arkansas HCS 
dated since July 2002, pertaining to the 
veteran's service-connected gastric 
disability. 

3.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected peptic ulcer disease, 
postoperative gastrectomy for gastric 
carcinoma.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner should note the veteran's height 
and weight.  The examiner should also 
comment on whether the veteran's anemia 
meets the definition of a disorder of 
nutrition, and whether the veteran's 
complaints of sweating may be considered 
a hypoglycemic symptom.  Please send the 
claims folder to the examiner for review.    

4.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



